Title: H. G. Letter XII, 8 March 1789
From: “H. G.”,Hamilton, Alexander
To: 


[New York] March 8, 1789.
Dear Sir,
The seventh of the circumstances enumerated in proof of his Excellency’s enmity to the Union is, That he has continued his opposition to the new constitution even since its adoption by this state.
There are two kinds of opposition, direct and indirect. The Governor must have been an idiot to have rendered himself chargeable with the first kind. It would have brought the resentment of the whole community upon him, and frustrated the very object he had in view. Indirect methods were the only ones that could be practised with safety, or with any prospect of success. To embarrass, not to defeat the operation of the government was, of necessity the plan of a man who wished ill to it.
The adversaries of the constitution in Virginia have furnished a striking specimen of this species of policy. The last legislature, in which they were predominant, made no difficulty about organising the government. The act of the people was of course to be obeyed in appearance. But its efficacy was to be destroyed by throwing obstacles in the way of the administration of the system. For this purpose an act has been passed, declaring it incompatible for any officer of the state to perform official functions under the authority of the United States.
This act, if valid would oblige the United States to have a complete set of officers for every branch of the national business, judges, justices of the peace, sheriffs, jail-keepers, constables, &c. which could not fail to render the government completely odious. This may serve as a sample of the means by which it may be distressed and counteracted.
The friends of the Governor tell us that after the adoption of the constitution, he declared in convention that he should conceive himself bound to maintain the public peace, and to concur in putting the system into operation. This was saying as little as possible. Luckily, the public peace was in no danger, and his Excellency with all his hardihood would not dare to refuse an official co-operation in putting the government established by the people in motion. I attended the debates of the convention, and I could not forbear remarking, that the Governor, in the speech alluded to, seemed carefully to confine his assurances to a mere official compliance. The impression made upon my mind by the two last speeches he delivered was this, that he would as Governor of the state, in mere official transactions conform to the constitution, but that he should think it expedient to keep alive the spirit of opposition in the people, until the amendments proposed, or another convention (I am not certain which) could be obtained. In this impression I am not singular; there were others who understood him in the same sense.
No reasonable man can doubt that such a sentiment was an unjustifiable one. The United States are to determine on the propriety of amendments, and on the expediency of a convention. Both must be referred to their judgment. If they think both improper, or unnecessary, it is the duty of a particular member to acquiesce. This is the fundamental principle of the social compact. To threaten the continuance of an opposition therefore till either of those purposes was accomplished, was in every view intemperate and unwarrantable. That there will be a reconsideration of parts of the system, and that certain amendments will be made, I devoutly wish and confidently expect. I have no doubt that the system is susceptible of improvement, and I anxiously desire that every prudent means may be used to conciliate the honest opponents of it. But I reprobate the idea of keeping up an opposition to the government upon principles, which derogate from those for which the union is, and must necessarily be supported. I reprobate the idea of one state giving law to the rest.
But even the official compliance promised by the Governor, has hitherto been afforded in a very ungracious and exceptionable manner; in such a manner as indicates secret hostility, and a disposition to have the government considered in an unimportant and inferior light. On the 13th of Sept. 1788, the act for organising the government was passed by Congress, and it is presumable, was communicated without delay. We know that it immediately appeared in the public papers. But it was not until the 13 of October following, that the Governor issued his proclamation for convening the legislature, and the time appointed for their meeting was less than a month from that which was fixed for the appointment of electors to choose the President and vice President. This procrastination appeared at a time extraordinary to every body, and wore the aspect of slight and neglect at least. The Governor asserts, that it was impracticable to convene the legislature sooner, but he has not told us why it was so; and I scruple not to affirm that if a reason is ever assigned, it will be found so flimsy a one, as to discover the insignificant light in which his Excellency was disposed to view and treat the national government. Neglects and slights calculated to lessen the opinion of the importance of a thing and bring it into discredit, are often the most successful weapons by which it can be attacked.
But this is not the only view in which the delay in convening the legislature is to be considered as reprehensible. It had the effect of depriving the legislature itself of the exercise of a right vested in them by the national constitution, and hazarded an undue postponement of our representation in Congress, which has actually happened. As to the first, the constitution of the United States leaves the mode of appointing electors to the discretion of the state legislatures. They may therefore refer them to the choice of the people if they think proper. This has been done in several of the states, and is, in my opinion, a privilege which it is of great importance should be in the hands of the people. Making the usual allowances for want of punctuality in meeting, disagreement in opinion, difficulties in framing new and untried regulations, it may be safely pronounced that the legislature was assembled too late to refer the choice of electors to the people; whereby they were deprived of an opportunity of exercising a constitutional discretion, and the people of a chance of exercising a privilege of very considerable moment to their interests. May it not be justly said in this instance that the Governor undertook to think for the legislature?
But this is not all; the state of the parties in the legislature was understood long before they met; and it was to have been foreseen, that there would have been a diversity of views, in regard to the mode of appointing our national representatives, and consequently delays in agreeing upon any. By not calling the legislature early enough to allow time for overcoming their impediments, it happens that in a matter, in which the two houses did finally agree, to wit, the manner of choosing members of the national house of representatives, the execution has been so greatly procrastinated, that it must be more than a month from the time appointed for the meeting of the body, before it can be even ascertained who our representative are.
There is a further circumstances in which the Governor’s conduct subjects him to the suspicion of an intention to embarrass the measures relating to the constitution.
The senate having in very gentle terms intimated a wish that the legislature had been more early convened, the Governor in a very petulant and indecent reply, considering that it was the executive speaking to a branch of the legislature, made himself a party on the side of the assembly, in the controversy between the two houses, and thereby furnished a motive of obstinacy to the one, and of irritation to the other. It is well known that in that controversy, one of the reasons on which the assembly had chiefly relied, in insisting upon the joint ballot, was, that it approached more nearly to an election by the people, while the senate held that they were entitled to an equal voice, and that as being the peculiar representation, by our constitution, of the great body of the freeholders, they were bound by a regard to the interests of that class as well as to own their rights, as a branch of the legislature, to insist upon the equality they claimed.
The senate in their speech had observed that if there had been time they would have been for referring the choice of electors to the people. The Governor answers, that it was impracticable to convene the legislature in time for that object, and intimates a persuasion that the senate will see the propriety of pursuing their principle as far as circumstances would permit, by adopting such mode of appointment as should appear most nearly to approach an election by the people, adverting to the ground which had been taken by the majority in the assembly. This intimation of the Governor could not be understood in any other light than as advocating their principle, and could not have failed to have had the effect of confirming them in it, and alienating the senate who were indelicately treated still more from it. There are circumstances which render a hint as intelligible as the most precise and positive expressions.
This species of interference in a question between the two branches of the legislature was very unbecoming in the Chief Magistrate—and bespoke much more the intemperate partizan than the temperate arbiter of differences prejudicial to the state.
And the inference from the whole of what I have stated is, that the Governor since the adoption of the constitution in this state, has manifested the reverse of a disposition to extend it a cordial support.
I remain,   With great regard, Yours, &c.
H___ G___


To ___ ___, Esq.
}


Suffolk County.



